DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed on 3/23/2022, with respect to the rejection(s) of claim(s) 1, 3, 4, 6 under 103 Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (Pub No.: 2019/0223227) in view of Hwang et al. (Pub No.: 2021/0176757).
Regarding claim 4, Jiang et al. discloses an apparatus (see UE in fig. 1 or Terminal 1400 in fig. 14) comprising: 
a receiver (see communication module 1403 in fig. 14) that receives an identifier corresponding to a plurality of bandwidth parts (Jiang et al. see fig. 2, step 202; fig. 7, UL BWP 1 corresponds to DLBWP1 and DL BWP2; para. 0064, 0087; in para. 0064, … in step 202, the gNB may perform various configurations, which may also be referred to as performing various indication, for the UE. In para. 0087, …the base station may indicate that UL BWP 0 corresponds to DL BWP 0 and DL BWP 1, and UL BWP 1 corresponds to DL BWP 2 and DL BWP 3). The UE receives the indication/identifier corresponding to a plurality of bandwidth parts,
a processor (see central processing unit 1401 in fig. 14) that: 
determines that the bandwidth part set identifier identifies the uplink bandwidth part and the plurality of downlink bandwidth parts (Jiang et al. see fig, 2, step 202; fig. 7, UL BWP 1 corresponds to DLBWP1 and DL BWP2; para. 0064, 0087; in para. 0064, taking FIG. 7 as an example, the base station may indicate that UL BWP 0 corresponds to DL BWP 0 and DL BWP 1). The UE receives the indication from the base station, and determines that the indication/identifier identifies the uplink bandwidth part and the plurality of downlink bandwidth parts; 
determines an uplink bandwidth part and a plurality of downlink bandwidth parts based on the identifier, wherein the uplink bandwidth part is concurrently mapped to each downlink bandwidth part of the plurality of downlink bandwidth parts (Jiang et al. see fig. 7, para. 0087; the base station may indicate that UL BWP 0 corresponds to DL BWP 0 and DL BWP 1, and UL BWP 1 corresponds to DL BWP 2 and DL BWP 3.). The received indication indicates that the UL BWP 0 is concurrently mapped to the DL BWP 0 and DL BWP 1; and UL BWP 1 is concurrently mapped to the DL BWP 2 and DL BWP 3 as shown in fig. 7; and 
uses the uplink bandwidth part and a downlink bandwidth part of the plurality of downlink bandwidth parts in response to determining the uplink bandwidth part and the plurality of downlink bandwidth parts (Jiang et al. see fig. 7, para. 0087; Hence, the network device may determine the DL BWP transmitting msg.2 according to the indication and the UL BWP where the PRACH resource used by the received preamble is located. For example, if the PRACH resource used by the preamble received by the network device belongs to UL BWP 1 and according to the indication, UL BWP 1 corresponds to DL BWP 2, the network device may determine that the DL BWP transmitting msg.2 is DL BWP 2, and may transmit msg.2 on DL BWP 2). Thus, the DL BWP is used for transmitting msg.2 while the UL BWP for PRACH resource is used by the preamble received by the network device.
However, Jiang et al. does not explicitly disclose the feature wherein the identifier is a bandwidth part set identifier comprising a single value that solely identifies an uplink bandwidth part and a plurality of downlink bandwidth parts.
Hwang et al. from the same or similar fields of endeavor discloses the feature wherein the identifier is a bandwidth part set identifier comprising a single value that solely identifies an uplink bandwidth part and a plurality of downlink bandwidth parts (Hwang et al. see para. 0152; when a plurality of activated DL BWPs having different numerologies is mapped to one activated UL BWP, a DL BWP set may be assumed for each numerology, and an index may be assigned to each set and may be assumed as an index in a carrier.). In other words, index (value) is assigned to each set of DL BWPs which is mapped to one activated UL BWP. Thus, the single index solely identifies the corresponding set of DL BWPs which is mapped to one activated UL BWP.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Jiang et al. and to implement with the feature as taught by Hwang et al. to use index/value that solely identifies the DL BWPs mapped to the UL BWP.
The motivation would be to improve network resources.
Claim 1 is rejected similarly to claim 4.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (Pub No.: 2019/0223227) in view of Hwang et al. (Pub No.: 2021/0176757) as applied to claim 1 above, and further in view of Aiba et al. (Pub No.: 2019/0215871).
Regarding claim 3, Jiang et al. in view of Hwang et al. does not explicitly disclose the feature wherein the uplink bandwidth part is a primary uplink bandwidth part and the downlink bandwidth part is a primary downlink bandwidth part.
Aiba et al. from the same or similar field of endeavor discloses the feature wherein the uplink bandwidth part is a primary uplink bandwidth part and the downlink bandwidth part is a primary downlink bandwidth part (Aiba et al. see para. 0020; DL and UP BWPs are performed in primary cell).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Jiang et al. in view of Hwang et al. and to implement with the feature as taught by Aiba et al. to use the DL and UP BWPs in primary cell.
The motivation would be to improve transmission reliability.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (Pub No.: 2019/0223227) in view of Hwang et al. (Pub No.: 2021/0176757) as applied to claim 5 above, and further in view of IDS reference: Vivo, “Other aspects on bandwidth part operation”, 3GPP DRAFT; R1-1800206, 3GPP, Mobile Compentence Centre; 650, Route Des Lucioles; F-06921 Sophia –Antipolis Cedex; France, retrieved on 2018-01-13, hereinafter referred as “Vivo”.
Regarding claim 6, Jiang et al. in view of Hwang et al. does not explicitly disclose the feature wherein the receiver receives information that activates the uplink bandwidth part and the downlink bandwidth part based on the identification of the plurality of bandwidth parts or deactivates the uplink bandwidth part and the downlink bandwidth part based on the identification of the plurality of bandwidth parts.
Vivo from the same or similar field of endeavor discloses the feature wherein the receiver receives information that activates the uplink bandwidth part and the downlink bandwidth part based on the identification of the plurality of bandwidth parts or deactivates the uplink bandwidth part and the downlink bandwidth part based on the identification of the plurality of bandwidth parts (Vivo see section 2.1; …That is to say, a different BWP/BWP pair index indicates a BWP activation in the next slot.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Jiang et al. in view of Hwang et al. and to implement with the feature as taught by Vivo to activate a BWP pair based on the BWP pair index.
The motivation would be to improve transmission efficiency.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Freda et al. (Pub No.: 2020/0396654) discloses a wireless Transmit/Receive Unit (WTRU) may receive paging with an indication of a carrier (e.g., SUL or regular uplink (RUL)) in which to initiate part or all of an initial access. A WTRU that may be performing response-driven paging may provide (e.g. explicit) beam information for beamforming of a paging message on a non-beamformed SUL. A handover (HO) procedure (e.g., carrier selection, configuration handling, HO failure, etc.) may be provided for a WTRU with a configured SUL. A WTRU may request a change of a configured UL. A WTRU may (e.g., autonomously) perform a switch to a different (e.g., configured) uplink, for example, when one or more conditions may be met (e.g., conditional switch). Semi-persistent scheduling (SPS) resources/configuration may be relocated from a first UL to a second UL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464